DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/14/2021 Amendments/Arguments, which directly amended claims 1-5, 8-13, 15; added new claims 16-17; and traversed the rejections of the claims of the 03/16/2021 Office Action are acknowledged.
Note: the status of claims 4-5 and 12-13 should be indicated as “Withdrawn” based on Applicant’s 12/08/2020 election to the 10/13/2020 restrictions requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi et al (US 2009/0096670 which was cited in previous Office Action) in view of Mizuochi et al (US 2013/0338915 herein “915”) and Nishikawa et al (US 6,034,643).


    PNG
    media_image1.png
    484
    749
    media_image1.png
    Greyscale



an antenna (i.e. GPS antenna 10) configured to receive radio waves from an artificial satellite ([0094]-[0095]);
a direction sensor (i.e. broadly reads on GPS receiving section 20) configured to obtain direction information ([0057]; [0072]-[0073]; [0096]);
a position sensor (i.e. broadly reads on GPS receiving section 20) configured to obtain position information ([0096]; [0114]);
at least one processor (i.e. CPU 50) ([0099])
Mizuochi et al do not explicitly disclose the direction information comprising information indicative of influences from magnetic fields caused by magnetic materials of a surrounding area; wherein the processor is configured to: direct the antenna based on the direction information obtained by the direction sensor to search a search range including a satellite target angle that is associated with the position information obtained by the position sensor for the artificial satellite; calculate azimuth reliability of the direction information obtained by the direction sensor; and narrow the search range in accordance with the azimuth reliability as claimed.
“915” teaches in the same field of endeavor a direction sensor (i.e. attitude sensor) configured to obtain direction information, wherein the direction information comprising information indicative of influences from magnetic fields caused by magnetic materials of a surrounding area ([0058]); and Nishikawa et al teach in the same field of endeavor such direct the antenna based on the direction information obtained by the direction sensor to search a search range including a satellite target angle that is associated with the position information obtained 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Mizuochi et al do not explicitly disclose a drive section configured to rotate the direction sensor around an axis, wherein the processor is configured to calculate the azimuth reliability based on a relationship between an angle of the rotation of the direction 

Regarding claim 7, Mizuochi et al do not explicitly disclose the direction sensor is attached to the antenna, and the drive section rotates the antenna around the axis as claimed.  Nishikawa et al teach in the same field of endeavor such direction sensor (i.e. rotation angle sensor) is attached to the antenna, and the drive section (i.e. drive motor) rotates the antenna around the axis (Abstract; Fig 1; col 11, line 13 – col 13, line 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizuochi et al in view of Nishikawa et al to incorporate such direction sensor is attached to the 

Regarding claims 9-10, the method claims are rejected for similar reasons as stated for apparatus claims 1-2 as rejected above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3, 6, 8, 11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,965,229 discloses a positioning method includes: capturing a satellite signal from a positioning satellite; predicting a state vector including a position of a positioning device and a velocity of the positioning device based on the satellite signal; predicting a first distance-equivalent value indicating a distance between the positioning satellite and the positioning device; measuring a second distance-equivalent value indicating a distance between the positioning satellite and the positioning device; calculating an observed value indicating a difference between the first distance-equivalent value and the second distance-equivalent value; setting a measurement error for the positioning satellite based on a signal strength of the satellite signal; changing the measurement error based on a capture data indicating a data of capturing of the satellite signal; and correcting the state vector using the observed value, and the changed measurement error.
US 10,753,741 discloses an offset calculation device, and to an azimuth sensor employing it.  For triaxial magnetic detection data sequentially acquired as data points in a triaxial coordinate system, an offset calculation unit 30 calculates virtual data points P1'-P6' by evenly parallel-translating each of data points P1-P7 so that a reference data point P7, for 
US 10,948,292 discloses a method and device for calculating a sensor error, in which an error of a magnetic sensor installed in a movable body, such as a ship, is calculated, and to a method and apparatus for calculating an attitude angle, in which an azimuth, such as a heading, is calculated by using a magnetic detection value of the magnetic sensor.  A sensor error calculating device may include a GNSS attitude angle calculating module, a GNSS geomagnetism calculating module, and an error estimating module. The GNSS attitude angle calculating module may calculate a GNSS attitude angle of a movable body based on positioning signals of a GNSS. The GNSS geomagnetism calculating module may calculate a GNSS geomagnetism based on the GNSS attitude angle. The error estimating module may estimate a sensitivity error, a misalignment error and a bias error of the magnetic sensor by using a magnetic detection value of the magnetic sensor and the GNSS geomagnetism.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646